Citation Nr: 1014692	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine at multiple levels with grade I 
spondylolisthesis at L5-S1, to include as secondary to his 
service-connected disabilities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the RO.  

The Veteran testified before a Decision Review Officer (DRO) 
at the RO in August 2006.  

The Veteran then testified before the undersigned Veterans 
Law Judge (VLJ) in a hearing held at the RO in August 2007.  
A transcript of these hearings is of record.  

By way of a December 2009 rating decision, the RO granted 
service connection for pes planus of the left foot.  
Therefore, this issue is no longer on appeal.  

The issue on appeal was remanded to the RO in December 2007 
for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

A review of the record reveals that additional development is 
warranted for the issues remaining on appeal.  

The Veteran contends that his back disability was aggravated 
by his service-connected feet disabilities, as indicated in 
his February 2010 written statement.  

The Veteran underwent a VA examination in September 2006.  
The Veteran reported that he developed low back pain almost 
immediately following injury to his foot and that he suffered 
from intermittent chronic low back pain syndrome since 1977.  
He did not seek treatment for his chronic low back pain 
syndrome.  The Veteran denied low back pain prior to 1977.  

The VA examiner noted that the Veteran suffered from a work-
related back injury in 1994.  The Veteran received worker's 
compensation for that injury.  

The VA examiner diagnosed the Veteran with degenerative disc 
disease (DDD) of the lumbar spine causing intermittent lumbar 
spine strain; T 12 compression fracture; and Grade 1 L5/S1 
spondylolisthesis and resulting stenosis.  He further stated 
that his T 12 compression fracture was due to the workmen's 
compensation injury in 1994 and was unrelated to the current 
claim.  

The VA examiner concluded that the DDD of the lumbar spine 
causing intermittent lumbar spine strain was less likely than 
not aggravated by his service-related pes plano valgus of the 
right foot.  He further stated that the T 12 compression 
fracture and Grade 1 spondylolisthesis and stenosis were not 
caused by or the result of military service.  

However, the examiner stated that the Veteran's 
spondylolisthesis was most likely preexisting.  He further 
stated that there was no objective date that could clearly 
link the low back pain condition to the foot injury.  He 
further stated that the current level of disability was 
strongly overwhelmed by the injury in 1994 and that, in 
retrospect, there was no evidence of aggravation of low back 
pain due to his foot problem prior to 1994.  

The examiner concluded that he could not give a specific 
determination of the degree of disability prior to the 
aggravation versus the degree of disability as a result of 
aggravation without degree of speculation or uncertainty.  

The Board finds that, understandably, the September 2006 VA 
examination did not address whether the Veteran's back 
disability was aggravated by the service-connected disability 
picture that is now determined to include pes planus of the 
left foot.  

Further, the VA examiner stated that he could not give a 
specific determination of the degree of disability prior to 
the aggravation without degree of speculation or uncertainty.  

It is unclear whether the VA examiner has found evidence of 
aggravation as his statements through out his analysis are 
contradictory (i.e., "retrospectively there was no evidence 
for aggr[a]vation of low bac[k] pain due to foot problem 
prior to 1994").  

The VA examiner also did not state the reasons why this 
question was outside the scope for a medical professional.  
He further mentioned that there was no objective date that 
could "clearly" link the low back pain condition to the 
foot injury.  

The Board points out that the standard of proof in this case 
does not require clear and convincing evidence.  

The Board also believes that another medical opinion is 
required to distinguish between the symptomatology of the 
various back disabilities.  

For example, the September 2006 VA examiner diagnosed the 
Veteran with DDD of the lumbar spine causing intermittent 
lumbar spine strain; T 12 compression fracture; and Grade 1 
L5/S1 spondylolisthesis with stenosis.  He stated that his T 
12 compression fracture was due to the workmen's compensation 
injury in 1994 and was unrelated to the current claim.  

The examiner also found that the grade 1 L5/S1 
spondylolisthesis with stenosis was a preexisting condition 
(prior to service or prior to the 1994 injury.)  It is 
unclear from his opinion as to whether either the 
spondylolisthesis with stenosis or the DDD of the lumbar 
spine was aggravated by his service-connected disabilities.  

Further, the VA examiner failed to comment on the earlier 
November 2005 VA treatment record, which stated that it was 
more likely than not that the Veteran's foot condition 
contributed to his back pain.  

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  In addition, another VA orthopedic 
examination is necessary in order to address whether the 
current low back disability is aggravated by the service-
connected bilateral foot condition.  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim (as original claims will be adjudicated 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655 (2009).  

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the 
claims folder all outstanding VA medical records and again 
attempt to obtain the Veteran's worker's compensation 
records.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding 
pertinent VA medical records from VA facilities, following 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
information and releases sufficient to 
retrieve records of his workman's 
compensation claim(s).  All such records 
should be obtained and associated them 
the claims folder.  If the records are 
not available, a notation to that effect 
should be entered in the claims folder.

2.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran by VA.  All records and/or 
responses received should be associated 
with the claims folder.  If any records 
sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should schedule the Veteran 
for another VA examination in order to 
determine the nature and likely etiology 
the claimed back conditions.  

The claims folder and a copy of this 
remand will be reviewed by the examiner.  
The examiner must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
this remand.  

Based on a full review of the record, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's current overall back 
disability is aggravated by the service-
connected bilateral foot condition.  The 
examiner in this regard should address 
the November 2005 VA physician's comment 
that the foot disabilities contributed to 
the Veteran's back pain.  

The VA examiner also should identify the 
various low back pathological changes and 
opine as to whether any was likely caused 
by his work-related injury in 1994 after 
service.  

If the spondylolisthesis is found to have 
existed prior to the injury in 1994 after 
service, the examiner should opine as to 
the likelihood that it was caused or 
aggravated by an event or incident of his 
active service or the service-connected 
foot disability during the period 
following service but prior to the 1994 
injury.  

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim of service 
connection, to include on a direct and 
secondary basis, in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
should be afforded an appropriate period 
of time within which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


